Citation Nr: 1541742	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13- 11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial increase rating for bilateral hearing loss, currently noncompensable. 

2. Whether there is new and material evidence to reopen the claim of entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disorder (GERD) and functional gastrointestinal disorder (FGD), also claimed as an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1989 to October 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from different rating action of the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California. In July 2009, the RO granted a claim of service connection for bilateral hearing loss and assigned a noncompensable rating. In February 2014, the RO reopened what it determined to be a prior claim of service connection for GERD (the characterization of the gastrointestinal issue is in dispute per the Veteran's April 2014 notice of disagreement). The Veteran properly appealed both decisions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

On his March 2015 appeal form, the Veteran confirmed he desired either a travel or videoconference hearing on his appeal form. The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel or Videoconference hearing before a Veteran's Law Judge at the RO in the order that the request was received. Notify the Veteran and his representative of the date and time of the hearing in writing. After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

